SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1146
CA 12-01544
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


PAUL SIEMUCHA, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

ROBERT D. GARRISON AND CLARNELL HENDERSON,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, BUFFALO (JOSHUA P.
RUBIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Catherine R. Nugent Panepinto, J.), entered June 6, 2012. The order
denied the motion of defendants to set aside a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court